Citation Nr: 9934819	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for arthritis of the 
cervical spine, currently
evaluated as 10 percent disabling.

2. Entitlement to an increased rating for lumbosacral strain, 
claimed as a lower
back disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1966 to May 1969.  The veteran's service included a tour of 
duty in the Republic of Vietnam.

In March 1998, the Department of Veterans Affairs, (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's increased ratings claims for arthritis of the 
cervical spine, currently evaluated at 10 percent disabling, 
and for lumbosacral strain, claimed as a lower back 
disability, currently evaluated at 10 percent disabling.  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).  The veteran's appeal is now before the Board for 
resolution.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the increased 
rating claims has been obtained.

2. Service-connected arthritis of the cervical spine is 
manifested by complaints of 
occasional impairment of range of motion in the neck, but no 
swelling or abnormalities were present; clinical observation 
revealed a slow but unimpaired range of motion, including 
forward flexion to the chest with the chin, backward 
extension to 40 degrees and rotation and lateral flexion in 
both directions to 40 degrees.

3. Service-connected lumbosacral strain is manifested by pain 
with radiation into 
the left leg with occasional numbness and stiffness, but no 
abnormal spine curvature, no spinal tenderness, no muscle 
spasms, and no clinical evidence of sciatic neuropathy, 
radiculopathy, or nerve root pathology; range of motion 
included forward flexion to 90 degrees, backward extension to 
30 degrees, and lateral flexion to the right and left to 30 
degrees.  


CONCLUSION OF LAW

1. The criteria for a rating higher than 10 percent for 
arthritis of the cervical spine
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (1999).

2. The criteria for a rating higher than 10 percent for 
lumbosacral strain, claimed
here as a lower back disability, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1966, the veteran was involved in an automobile 
accident during his active duty military service.  He 
suffered injuries to his back and neck, which eventually 
developed into arthritis of the cervical spine, and 
lumbosacral strain of the back.  The RO granted service 
connection for these injuries and assigned a 10 percent 
rating for his spinal injury and a noncompensable (0 percent) 
rating for his lumbosacral strain, effective from May 1969.  
The rating for the lumbosacral condition subsequently was 
increased to 10 percent effective from August 1995.

In June 1997, the veteran submitted diagnostic and treatment 
records from Herman Grishaver, M.D.  The veteran reported 6 
or 7 months of increasing low back pain with numbness 
radiating into his left leg.  There was no complaint of 
weakness.  In addition, the veteran complained of pain in the 
suboccipital region and reported pain with head turning.  He 
denied that symptoms radiated into his upper extremities.  
Range of motion in the cervical spine was slow, but with no 
real limitation. The examiner noted that there were no motor, 
sensory or reflex abnormalities in the upper extremities, and 
no abnormalities in the lower extremities.  Subjective 
decreased position sense in the great and 5th toes on the 
left foot were noted, and a decreased light touch without a 
strong dermatomal pattern was observed.  Straight leg raising 
was weakly positive in the seated position at 90 degrees on 
the left, and at 75 degrees in the supine position.  The 
veteran's gait was unremarkable.  Dr. Grishaver described the 
EMG and nerve conduction study report  
as "probably within normal limits" but noted prolonged F-
wave for the left posterior tibial.

Dr. Grishaver concluded that the veteran had cervical 
symptoms suggestive of arthritis, and suggested an updated 
cervical spine x-ray.  Regarding the veteran's low back pain, 
Dr. Grishaver observed weakly positive straight leg raising, 
some sensory changes, but no weakness or convincing sensory 
deficit.  No denervation on EMG testing was observed.  Dr. 
Grishaver believed that the low back symptoms were consistent 
with left L5 or "possibly" S1 nerve root irritation or 
compression.  After considering the veteran's overall health 
and weight and the fact that findings were purely sensory 
symptoms with no motor findings or reflex changes, Dr. 
Grishaver found the veteran to be a poor surgical candidate.  
Instead, Dr. Grishaver recommended conservative treatment, 
including weight loss, conditioning and back exercises, plus 
instruction in body mechanics.

The veteran also submitted treatment records from his 
personal physician, Dr. Shabir Bhayani.  During a June 1997 
examination, the veteran complained of back pain and pain 
around the lateral area of the calf area.  The veteran 
complained of a numbing sensation, especially after standing 
or walking for a long period of time.  Dr. Bhayani noted the 
veteran's history of diffuse arthritis, and noted that the 
veteran was taking multiple medications, including 
Amoxicillin, Procardia, Atenolol, Prilosec, Isosorbide, and 
Augmentin.  Physical examination revealed tenderness of the 
lower lumbar region with limitation of lower lumbar spine 
motion.  Straight leg raising on the left side was positive, 
with positive Lasegue's sign.  Dr. Bhayani noted "possible" 
L5 nerve root impingement.  The veteran also complained of a 
long period of neck discomfort.  

Dr. Bhayani examined the veteran again in June 1997.  Dr. 
Bhayani had reviewed Dr. Grishaver's findings, noted above.  
The veteran continued to have achy discomfort in his back, 
and complained of some weakness in the left lower extremity.  
The veteran complained of a sensation that his leg might give 
out.  The veteran complained of constant back pain, even 
while at rest, but indicated worsening with any activity.  He 
also complained of pain radiating down the lateral aspect of 
his thigh, but indicated that it did not go below the knee.  
Physical examination revealed mild tenderness in the 
iliolumbar ligament and limitation of lumbar spine motion.  
Straight leg raising caused back pain, but with a negative 
Lasegue sign.  Sensory, motor, and deep tendon reflexes were 
within normal limits.
Dr. Bhayani assessed the veteran with mechanical back pain, 
but ruled out L5 nerve root pathology.  Conservative 
treatment, including back exercises, cardiovascular fitness, 
and a back brace were to continue.    

The veteran underwent a VA examination in December 1997.  It 
focused on his cervical, throacic, and lumbar spine.  The 
veteran complained of aching in his lower back that radiated 
to his left leg.  He complained of numbness in his left leg 
that occasionally caused problems with walking.  The veteran 
also complained of a lack of motion in his neck, especially 
turning to the right.  The veteran reported that this made it 
difficult for him to drive.  Clinical findings revealed no 
gross swelling, deformity, or abnormal curvatures of the 
neck.  No loss of motion was observed.  The veteran was able 
to flex chin to his chest and extend to 40 degrees beyond the 
neutral position.  Right and left rotation was observed to 40 
degrees, and there was 40 degrees of right and left tilting.  

The lumbar spine examination revealed no abnormal curvatures, 
and no spinal or perivertebral tenderness was observed.  
There was no evidence of muscle spasms.  The veteran was able 
to flex to 90 degrees, and was able to touch the ground with 
his arms.  He was observed to extend to 30 degrees, and 
demonstrated left lateral bending of 30 degrees.  His motion 
was slightly stiff.  A left straight leg raising test was 
slightly positive.  No loss of motion of muscle power was 
observed.

X-rays taken in conjunction with this examination revealed 
normally formed vertebra and sacrum that were well 
mineralized and intact.  No fractures, vertebral compression 
or intrinsic bony lesions were present.  Normal alignment 
with good lumbar curvature was observed.  A moderate degree 
of disc space narrowing at L5 to S1 was apparent, but 
appeared unchanged when compared to the December 1995 x-rays.  
Mild articular facet sclerotic and hypertrophic changes were 
observed bilaterally at L5-S1.  The sacroiliac joints had a 
normal pattern.  The examining radiologist diagnosed chronic 
mild degenerative changes at L5-S1.  No acute abnormality was 
suggested.  The pattern was observed to be radiographically 
unchanged from the December 1995 x-rays.

With respect to a CT scan also performed in connection with 
the December 1997 examination, imaging of the lumbar spine 
was performed parallel to the intervertebral disc spaces from 
L3 through S1.  Bone images revealed intact osseous 
structures that were mineralized normally.  The spinal canal 
and lateral neural recesses were well maintained.  Mild 
generalized bulging of the visualized discs was present.  A 
loss of the epidural fat planes on the right side was 
observed at the L4 - L5 level.  This potentially represented 
an extruded disc fragment or focal disc herniation.  The 
radiologist's impression was of no bony abnormalities, no 
significant spinal stenosis, but with arthritic hypertrophic 
changes involving the facette articulations at the lower two 
lumbar levels.  Questionable soft tissue fullness with 
unexplained etiology was observed in the right lateral neural 
recesses at L4 - L5.  The examiner believed this could 
represent disc abnormality, although a conjoined nerve root 
sleeve was mentioned as another possibility.  The examiner 
concluded that this was otherwise an unremarkable 
examination.   

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings for his arthritis of the cervical 
spine and for lumbosacral strain are plausible and, 
therefore, well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected disability has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the condition.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing the facts pertinent 
to his claim. Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination, assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

A. Arthritis of the Cervical Spine

The veteran alleges that a higher rating is warranted because 
he has been experiencing limitation of motion ("stiffness") 
and pain in his neck, especially when turning his head to the 
right.  The veteran's cervical spine disability is rated 
according to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5290.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis (osteoarthritis) under Diagnostic Code 5003.  This, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific 
joint/joints involved (here, Code 5290 for limitation of 
motion of the cervical spine).  Under Code 5290, if the 
limitation of motion is slight, a 10 percent rating is 
warranted; if moderate, 20 percent; and if severe, 40 
percent.  When, however, the limitation of motion is 
noncompensable, a 10 percent rating is nevertheless 
assignable if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating is assignable for the aforementioned showings 
plus occasional incapacitating exacerbations.  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

As noted above, the pertinent medical evidence of record 
includes the results of a June 1997 private neurological 
examination by Dr. Grishaver.  While this examination focused 
largely on the veteran's low back condition, Dr. Grishaver 
diagnosed the veteran with cervical symptoms of arthritis.  
This was observed to cause a slow, but otherwise unimpaired, 
range of motion.  The report of Dr. Bhayani's June 1997 
examination noted only that the veteran had complained of a 
long period of neck discomfort, and his examination later 
that month focused completely on the veteran's lower back 
condition.  The December 1997 VA compensation examination 
revealed no gross swelling or evidence of deformity or 
abnormal curvatures, and no loss of motion.  Range of motion 
of the cervical spine was flexion to 40 degrees, extension to 
40 degrees, and lateral flexion to the left to 40 degrees and 
to the right to 40 degrees.  

Thus, the pertinent medical evidence does not establish 
entitlement to a rating higher than 10 percent for the 
veteran's cervical spine disability.  Although there is a 
prior diagnosis for arthritis of the cervical spine, the 
evidence reflects no more than slow, but unimpaired range of 
motion in the neck, which, pursuant to Code 5290, is 
commensurate with a rating at the presently assigned level.  
While the Board does not doubt that the veteran experiences 
occasional pain, discomfort, and stiffness as a result of his 
service-connected arthritis of the cervical spine, such 
discomfort and slow joint movement are commonly associated 
with the arthritis affecting his neck.  Accordingly, the RO 
appropriately assigned a 10 percent rating for such 
functional loss at the time service connection was granted in 
September 1969.  Since then, however, there is no evidence 
that the actual functional impairment associated with the 
cervical spine, to include that resulting from pain, 
discomfort, or stiffness, is more than that contemplated by a 
10 percent rating. 

There also is no basis for assignment of a higher evaluation 
under any other potentially applicable diagnostic code.  
Clearly, even considering that the veteran may occasionally 
experience subjective complaints as those noted above, there 
is no evidence of, or of disability comparable to ankylosis, 
warranting evaluation under Diagnostic Code 5287.  There also 
is no clinical evidence of functional impairment due to 
sciatic neuropathy or radiculopathy; indeed, Dr. Grishaver 
indicated that the veteran denied complaints of radiating 
symptoms (e.g., pain, numbness, weakness, etc.) so as to 
warrant assignment of an evaluation in excess of 10 percent 
under Diagnostic Code 5293 (for intervertebral disc 
syndrome).

In view of the foregoing, the Board concludes that a 10 
percent evaluation is appropriate for the veteran's cervical 
spine disability.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Lumbosacral Spine

The veteran's service-connected low back disability has been 
characterized as lumbosacral strain, and is currently 
evaluated as 10 percent disabling, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  Under this diagnostic code, a 
10 percent evaluation may be granted with a showing of 
characteristic pain on motion. If muscle spasm on extreme 
forward bending or loss of lateral spine motion is 
demonstrated, a 20 percent rating may be assigned.  A 40 
percent evaluation, the highest evaluation assignable under 
this diagnostic code, requires evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; or, some of the above, with abnormal mobility on 
forced motion.

The veteran's disability also is evaluated under Diagnostic 
Code 5292, on the basis of limitation of motion of the lumbar 
spine.  Under this code provision, slight limitation of 
motion of the lumbosacral spine warrants a 10 percent 
evaluation.  Objective demonstration of moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, whereas severe limitation of motion warrants a 30 
percent evaluation.

As indicated above, the veteran's service-connected 
lumbosacral spine disorder is manifested by complaints of 
aching pain, radiating into his left leg, and occasional 
numbness.  During the December 1997 VA examination, no spine 
or perivertebral tenderness was observed, and there were no 
muscle spasms.  The veteran was able to flex to 90 degrees, 
extend to 30 degrees and engage in right and left lateral 
bending of 30 degrees.    

Applying these findings to the above-referenced rating 
criteria, the Board finds that, the criteria for no more than 
a 10 percent evaluation under either Diagnostic Code 5292 or 
5295 are met.  The VA examiner observed "minimal" 
limitation of motion on examination, despite the veteran's 
complaints of pain and painful motion.  This, when considered 
along with the veteran's complaint of aching in his lower 
back, reflects no more than slight overall limitation of 
motion (under Diagnostic Code 5292) or characteristic pain on 
motion (under Diagnostic Code 5295).  Either correlates to a 
10 percent rating, which the veteran is currently assigned.  
Furthermore, the assignment of a 10 percent evaluation is 
consistent with the intention of the rating schedule to 
recognize painful motion as entitled to at least the minimum 
compensable evaluation under the pertinent diagnostic code.  
See 38 C.F.R. § 4.59 (1999).  However, more than a 10 percent 
evaluation is not warranted.  Even considering the veteran's 
complaints of pain, neither moderate limitation of motion of 
the lumbosacral spine, nor muscle spasm is shown, and 
additional findings on VA examination were minimal.  
Significantly, VA x-ray studies revealed normally formed 
vertebra and sacrum, no fracture or vertebral compression, 
normal spinal alignment and no spondylolisthesis.  The disc 
space narrowing revealed by the x-rays was observed to be 
stable, that is unchanged from prior x-rays from December 
1995.  In addition, the veteran was observed to have no loss 
of motion of muscle power during his December 1999 VA 
examination.  These findings, however, fall far short of the 
sort of evidence necessary to meet the criteria of a 20 
percent evaluation under either Diagnostic Code 5292 or 5295, 
regarding overall moderate limitation of motion of the lumbar 
spine, or lumbosacral strain with muscle spasm.  

Furthermore, in the absence of other significant clinical 
findings as regards the low back disability, there is no 
basis for evaluation under any other pertinent diagnostic 
code providing for an evaluation in excess of 10 percent.  
There is no evidence of, or of disability comparable to, a 
vertebral fracture or of ankylosis.  See Diagnostic Codes 
5285 and 5286.  Furthermore, there is no L5 nerve root 
pathology (as specifically noted by Dr. Bhayani) that would 
be suggestive of sciatic neuropathy or radiculopathy.  
Accordingly, the veteran is not entitled to a higher rating 
under Diagnostic Code 5293.

The Board has given careful consideration to the beneficial 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  However, these factors 
provide no basis for more than a 10 percent evaluation.  
While functional loss due to a combination of limited motion 
and pain has been considered, there is no objective clinical 
evidence that the veteran experiences weakness, fatigability 
or incoordination of the lumbar spine, or evidence indicating 
that the veteran's pain is so debilitating so as to warrant 
more than the 10 percent assigned.  As noted above, he only 
reports numbness "at times" and that this causes only 
"some problems with ambulation." 

In view of the foregoing, the Board concludes that a 10 
percent evaluation is appropriate for the veteran's 
lumbosacral spine disability.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Alemany, 9 Vet. App. at 519; Gilbert, 1 Vet. App. at 
55-57.

C.  Conclusion

The above determinations are based on the pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Moreover, there are no indications that the schedular 
criteria employed in this decision are inadequate to evaluate 
the veteran's arthritis of the cervical spine or his low back 
disability.  Indeed, while the veteran has reported being 
disabled since 1986, he has attributed this to difficulty 
with both shoulders, and to myocardial disease, none of which 
are currently under consideration.  Further, there simply is 
no showing that either disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards. Consequently, 
the Board notes that there In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996);  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).










ORDER

The claim for a rating higher than 10 percent for arthritis 
of the cervical spine is denied.

The claim for a rating higher than 10 percent for lumbosacral 
strain is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

